February 21, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: First Investors Income Funds First Investors Cash Management Fund, First Investors Government Fund, First Investors Investment Grade Fund, First Investors International Opportunities Bond Fund, and First Investors Fund For Income File Nos. 002-89287 and 811-03967 Post-Effective Amendment No. 52 Ladies and Gentlemen: We have acted as counsel to First Investors Income Funds (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 52 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP cc:Mary Carty Russell Shepherd First Investors Management Company, Inc.
